Citation Nr: 1232859	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for mixed depression and anxiety disorder with associated alcohol dependence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in May 2010; a transcript of that hearing is of record.

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 


FINDING OF FACT

The Veteran's mixed depression and anxiety disorder with associated alcohol dependence more nearly approximates occupational and social impairment with reduced reliability and productivity; however, the totality of the evidence does not establish that his psychiatric disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for mixed depression and anxiety disorder with associated alcohol dependence are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the increased rating issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified by the RO via a letter dated in December 2008 of the criteria for establishing an increased evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in March 2009.  No additional notice is required. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

Some discussion of the Veteran's hearing finally is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the May 2010 DRO hearing.  The severity of the Veteran's psychiatric symptomatology and how it affected his ability to work and function.  Relevant evidence was identified.  As a direct result of this testimony, additional records were obtained and a new examination was conducted.  

The Board also notes that a statement in the claims files indicated that the Veteran may have applied for benefits from the Social Security Administration (SSA) in 2010 based on his psychiatric and lumbar spine conditions.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

Here, there is no specific indication that the Veteran is actually in receipt of benefits from SSA.  A January 2010 audit confirmed this.  The Board also notes that the Veteran has not indicated that any SSA records, if they even exist, would be relevant to his increased rating claim.  In fact, during his May 2010 DRO hearing, the Veteran specifically indicated that he had only received VA treatment for his service-connected psychiatric disability.  The Board notes that those records that are already included in the claims file.  Thus, the Board finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ('"duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran was also provided with VA examinations for his service-connected psychiatric disability in January 2009 and May 2010.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected psychiatric disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disability since the May 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in an August 2004 rating decision, the RO granted service connection and assigned a 30 percent rating for mixed depression and anxiety disorder with associated alcohol dependence, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011), effective December 22, 2003.

In November 2008, the Veteran filed a claim for an increased evaluation for his service-connected mixed depression and anxiety disorder with associated alcohol dependence.

A rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In a January 2009 VA mental disorders examination report, the Veteran complained of flashbacks, nightmares, increased depression, difficulty with concentration and anger, sleep impairment, variable appetite with approximately 50 pound weight loss in the last six months, increased alcohol intake, suicidal ideation, feelings of hopelessness and helplessness, low self-esteem, guilt, loneliness, job stress, and anxiety attacks.  It was indicated that the Veteran worked full time as a prison guard or correctional officer.  He reported that he was not presently being seen on a regular basis by a psychiatrist, had run out of his previously prescribed psychiatric medication, did not enjoy his job but could not obtain another one due to his service-connected back disability, was divorced, and was a single and sole parent to two daughters.  His symptomatology since 2004 was described to be of daily frequency, moderate to severe severity, and chronic with no remissions.  He indicated that his psychiatric symptoms caused impairment in employment functioning.  He estimated that he loses 28 to 30 hours out of a 40 work week due to inefficiency because of depression, mood irritability, difficulty with concentration, and anger.  However, he also indicated that he had no history of being fired or reprimanded, no criminal record, provides for his family, and works full time.  The Veteran detailed that he drinks on a daily basis, has frequent sexual encounters with other women, and does not like to be around other people.  His leisure pursuits were noted to be spending time with his children, women, drinking, and riding his motorcycle.

Mental status examination findings were listed as pleasant, cooperative, somewhat overweight and disheveled, oriented, fairly broad affect, "so so" mood, visual hallucinations, good eye contact and communication skills, and limited judgment and insight.  It was indicated that he had no evidence of cognitive deficits, suicidal or homicidal ideation, or auditory hallucinations.  After reviewing the claims file and examining the Veteran, the examiner diagnosed depression NOS, alcohol abuse/dependence, and anxiety NOS and assigned a GAF score of 55.  The examiner further assessed that all of the Veteran's diagnoses were inextricably interrelated.  It was noted that substance abuse was a factor in the Veteran's condition and that alcohol abuse was very likely contributing to his job difficulties.  The examining physician commented that the Veteran's prognosis was guarded and that his GAF score reflected moderate to severe impairment in social and industrial functioning. 

VA treatment notes dated in November 2008 showed a positive screening for alcohol and negative screening for depression.  In February 2009, the examiner listed an impression of PTSD/depression, noting that the Veteran's symptoms were about the same as they were in fall of 2008.  The Veteran complained of panic/anxiety (worse around people), sleep impairment, frustration, and anger control problems. 

In his April 2009 notice of disagreement, the Veteran asserted that he was having almost daily panic attacks, long and short term memory problems, problems with his family and co-workers, was moody, had difficulty concentrating, problems dealing with authority figures at work, and lacks motivation to complete projects that he has started around his house.  He complained of increased symptoms and problems coping on his job in a June 2009 statement.

Additional VA treatment records dated from July 2009 to October 2009 detailed findings of adjustment disorder and depression.  Those records do no highlight any change of severity of the Veteran's psychiatric disorder.

In his March 2010 substantive appeal, the Veteran complained of stuttering, wandering thoughts, sleep impairment, no appetite with loss of 85 pounds in the last seven months, and hypervigilant behaviors.  In an undated lay statement, the Veteran's (apparently new) spouse detailed feeling fear around the Veteran when he was angry as well as described observations of his very depressed mood, isolative nature, and violent behaviors. 

During his May 2010 DRO hearing, the Veteran asserted that he suffered from occupational and social impairment, sleep impairment, inability to remember how he got to certain places with decreased attention, difficulty with communicating and socializing with people at work, decreased concentration during tasks, difficulty adapting to stress at work, daily panic attacks, stuttering, decreased memory forgetting the names of family and friends, sudden bouts with anger with property damage, crying spells, a tendency to isolate himself, difficulty in his familial relationships, avoidance of crowds, depression, and increased intake of medication for treatment of his psychiatric symptoms.  

In a May 2010 VA mental disorders examination report, the Veteran complained of "real bad" panic attacks, violent episodes, stuttering, not getting out socially, and missing work.  The examiner found the Veteran to be a reliable historian.  The Veteran indicated that he had slapped someone who broke in line about three months ago, doubted that violence was associated with alcohol as he was sober when violence occurred, and reported that his marriage was under stress.  He complained of weight loss of 85 pounds in six months (which the examiner highlighted was more like 50 pounds as shown in VA treatment records), sleep impairment, panic attacks that occurred three or four times a week, anxiety, and no suicidal ideation.     

The Veteran indicated that he sees himself as two different people, with one of them being very aggressive.  He also described visual and auditory hallucinations as well as reported that he enjoyed inflicting pain on himself when frustrated because he felt that he deserved the pain.  His symptomatology for many years was described to be of daily frequency, moderate to severe severity, and chronic with no remissions.  His behavior was noted to be within normal limits.  The Veteran reported a decrease in his daily alcohol intake without any effect, being in a second marriage that was under stress, getting along with his three children, distanced himself from friends, and is not a member of any clubs or church.  He indicated that he continued to have fulltime employment as a corrections officer, taking off two weeks a year due anger and back pain.  Regarding employment, panic attacks, anger, and difficulty trusting others were noted to impair his ability to work.  Overall employment impairment was characterized as mild to moderate.  Regarding social functioning, the Veteran was indicated to be withdrawn socially, have anger, and exhibit violence that caused marital discord.  Overall social impairment was characterized as moderate.  It was noted that he was able to drive, do chores, live with his family, and liked watching boxing.

Mental status examination findings were listed as well groomed, normal general appearance, normal behavior, clear sensorium, intact communication, cooperative, normal speech, normal psychomotor activity, well maintained eye contact, dysphoric mood, normal affect, linear thought processes, unremarkable thought content, no suicidal ideation, some evidence of paranoia and suspiciousness, somewhat reduced insight, adequate memory and judgment, and grossly normal cognitive function.  After reviewing the claims file and examining the Veteran, the examiner listed an impression of mixed depression and anxiety disorder with agoraphobia and assigned a GAF score of 55.  It was noted that several symptoms of dissociative identity disorder or multiple personality disorder were present but that dissociative identity disorder was not diagnosed.  The examiner further indicated that there was no impairment of thought processes or communication that the Veteran was independent in his activities of daily living, and that substance abuse was not a present factor in his condition. The examining physician commented that the Veteran's prognosis was fair and that his GAF score reflected mild to moderate impairment in social and industrial functioning.

In an October 2010 statement, the Veteran indicated that he had not worked in three months due to his service-connected spine disability.  However, the Veteran indicated that he had returned to work in a January 2011 statement of record.

Additional VA treatment records dated from June 2010 to July 2011 showed continued findings of anxiety, PTSD, depression NOS, alcohol abuse, and alcohol dependence.  The Veteran screened positive for alcohol, PTSD, and depression in June 2010.  He complained of nightmares, panic attack symptomatology, night sweats, being easily irritated, anger, paranoia, and avoidance of arguments in November 2010.  In an initial March 2011 VA mental health note, the Veteran reported feeling hopeless, being depressed, having sleep impairment, enjoying his job working five nights a week, and denied frank suicidal or homicidal ideations.  He also indicated having anger towards people, drinking beer once a month, having relationship problems with his wife, and being complaint with medications.  Mental status examination findings were listed as well dressed, good eye contact, adequate behavior, no psychomotor abnormalities, depressed mood, restricted affect, normal speech, linear thought process, normal thought content with no delusions, suicidal/homicidal ideations, compulsions, or obsessions, no reported auditory or visual hallucinations, adequate judgment, and good insight.  The examiner listed an impression of depression NOS and alcohol dependence and assigned a GAF score of 50. 

A later March 2011 VA treatment record showed the Veteran was relaxed, slept well, was optimistic, had improved relationship with wife, and was better able to handle anger and stress.  The examiner listed an impression of depression NOS and alcohol dependence and assigned a GAF score of 55.  The Veteran reported isolating himself and missing work for a week to deal with anxiety in an April 2011 treatment record.  In May 2011, he complained of continued mood instability, episodes of low mood, irritability, continued use of alcohol, sleep impairment, and isolation.  The examiner reported that the Veteran's symptoms were consistent with a diagnosis of depressive disorder with irritability, impulse disorder, alcohol abuse, and nicotine use disorder.  In June 2011, the Veteran reported continued mood instability and irritability.  The examiner listed an impression of depressive disorder, polysubstance dependence, and tobacco use disorder and assigned a GAF score of 50. 

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected mixed depression and anxiety disorder with associated alcohol dependence. 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's psychiatric symptomatology meets or more nearly approximates the severity of occupational and social impairment contemplated for the 50 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9434 during the appeal period.  38 C.F.R. § 4.7.


The evidence reflects that during this period the Veteran's mixed depression and anxiety disorder with associated alcohol dependence has been manifested by occupational and social impairment with reduced reliability and productivity with nightmares, isolative and avoidant behaviors, panic attacks more than once a week, inability to complete tasks, memory impairment, poor concentration, occasional anger outbursts, depression, sleep impairment, irritability, and anxiety.

However, at no point during this appeal, did the Veteran's symptomatology meet the criteria for the assignment of an evaluation excess of 50 percent for his service-connected mixed depression and anxiety disorder with associated alcohol dependence.  Evidence of record simply does not indicate that the Veteran's symptomatology is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  In fact, the Veteran was noted to exhibit clear sensorium, normal thought processes, unremarkable thought content, normal speech, normal psychomotor activity, good hygiene, independence in the activities of daily living, and adequate judgment.  The Board finds that the majority of the delineated symptoms are also not characteristics of the Veteran's mixed depression and anxiety disorder with associated alcohol dependence during the appeal period. 

Evidence of record does not indicate that the Veteran has exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at work and at home.  The Board again notes that the absence of these symptoms does not necessarily foreclose the Veteran from being assigned a higher disability rating.  It is the totality of the evidence.  Indeed, full recognition is given the Veteran's assertions that his service-connected mixed depression and anxiety disorder with associated alcohol dependence causes him to have auditory and visual hallucinations, suicidal ideation, and have unprovoked irritability with periods of violence leading to marital discord.  An isolated May 2011 VA treatment provider also indicated that the Veteran's symptoms were consistent with impulse disorder.  These symptoms are certainly significant.  However, the record also very clearly details that the Veteran has been able to maintain a close relationship with his family, repeatedly denied suicidal ideation with any plan or intent, showed unremarkable thought content free from hallucinations, delusions, or suicidal ideation on most occasions, sustained a full-time employment with the same employer for many years, and exhibited normal thought processes with intact cognitive abilities. 

The Board further points out that the assigned GAF scores of 50 and 55 during this time period are largely consistent with the assignment of a 50 percent rating for the Veteran's mixed depression and anxiety disorder with associated alcohol dependence.  The assigned GAF scores are reflective of moderate to serious symptoms or moderate to serious but not substantial or total impairment in social or occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a rating in excess of 50 percent during the appeal period.

The Veteran also submitted hearing testimony as well as multiple written statements discussing the severity of his service-connected mixed depression and anxiety disorder with associated alcohol dependence.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As indicated above, in this case, the Veteran is competent to report his increased psychiatric symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran and his spouse's statements are inconsistent with the clinical evidence of record, the Board finds his assertions of increased psychiatric symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased symptomatology for his service-connected mixed depression and anxiety disorder with associated alcohol dependence has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, entitlement to a rating of 50 percent (but no higher) for mixed depression and anxiety disorder with associated alcohol dependence is warranted.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, evidence of record is replete with notations that the Veteran continues to be employed full-time as a corrections officer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating, but no higher, for mixed depression and anxiety disorder with associated alcohol dependence is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


